Judgment of conviction of the County Court of Nassau county and order unanimously affirmed pursuant to the provisions of section 542 of the Code of Criminal Procedure. The refusal to grant the request to charge in respect of retreat was abstract under the facts. On the defendant’s own story an opportunity to retreat was not present and the overwhelming weight of the testimony was that there was no assault by the deceased. The claimed error with respect to the charge concerning self-defense was not the subject of exception and was not prejudicial in view of the clear proof of the defendant’s guilt. Present — Young, Hagarty, Carswell and Davis, JJ.; Scudder, J., not voting.